DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification uses the term “wing”.  It appears this is a translation error, and that the term “wing” would be better translated as --flange--. (See also 35 USC 112 rejection of claim 5 hereinbelow)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite.”

Claim 2 recites “a hollow shaft rotated by the driving force of the rotor core due to the rotor core inserted to be disposed on an outer circumferential surface of the hollow shaft.” There are several indefiniteness issues with this limitation.
First, this limitation is grammatically incorrect and/or awkward, making the limitation difficult to understand.
Second, it is unclear what is being claimed as being inserted into what? Is the hollow shaft inserted into the rotor core or the rotor core inserted into the hollow shaft? In Figure 1 of the instant application, the “hollow shaft” (320) is inserted into the “rotor core” (320). However, the claim appears to claim the opposite, that the rotor core is inserted into the hollow shaft. As discussed above, according to MPEP § 2173.03, ““a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” This is the case here, where the claim appears to claim the opposite of what is shown in the drawings and described in the specification. Accordingly, this limitation is indefinite.
The Examiner suggests replacing the limitation with:
--a hollow shaft,
wherein the hollow shaft is inserted into the rotor core such that the rotor core is disposed on an outer circumferential surface of the hollow shaft,
wherein the hollow shaft is rotated by the driving force of the rotor core,--

Claim 2 recites “wherein the reduction unit includes an output shaft in which the hollow shaft is inserted to be disposed on an outer circumferential surface thereof”. There are several indefiniteness issues with this limitation.
First, this limitation is grammatically incorrect and/or awkward, making the limitation difficult to understand.
Second, it is unclear of what the “outer circumferential surface thereof”. Is it an outer circumferential surface of the hollow shaft or of the output shaft?
Third, it is unclear what is inserted into what. In Figure 3, the “output shaft” 410 is inserted into the “hollow shaft” 320. However, the claim appears to claim the opposite, that the hollow shaft is inserted into the output shaft. As discussed above, according to MPEP § 2173.03, ““a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” This is the case here, where the claim appears to claim the opposite of what is shown in the drawings and described in the specification. Accordingly, this limitation is indefinite.
The Examiner suggests replacing the limitation with:
--wherein the reduction unit includes an output shaft inserted into the hollow shaft such that the hollow shaft is disposed on an outer circumferential surface of the output shaft,--

Claim 3 recites “in a first end direction thereof”. It is unclear of what “thereof” refers.

Claim 4 recites the limitation “wherein the gear portion includes an inner gear inserted to be disposed on the eccentric portion of the hollow shaft and”.
First, this limitation is grammatically incorrect and/or awkward, making the limitation difficult to understand.
Second, it is unclear what is being claimed as being inserted into what? Is an inner gear inserted into the eccentric portion of the hollow shaft or the eccentric portion of the hollow shaft inserted into an inner gear? In Figure 2 the eccentric portion 321 of the hollow shaft appears to be inserted into the inner gear 431. As discussed above, according to MPEP § 2173.03, ““a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” This is the case here, where the claim appears to claim the opposite of what is shown in the drawings and described in the specification. Accordingly, this limitation is indefinite.
The Examiner suggests replacing the limitation with:
--wherein the gear portion includes an inner gear, wherein the hollow shaft is inserted into the inner gear such that the inner gear is disposed on the eccentric portion of the hollow shaft,--

In regards to claim 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “wing” in claim 5 is used by the claim to mean “flange,” while the accepted meaning is either door (or more broadly some sort of pivotable relative flat surface). The term is indefinite because the specification does not clearly redefine the term. It appears this may be a translation error, and that the term “wing” would be better translated as --flange--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of U.S. Patent No. 11,391,369 in view of Hoskins (US 2015/0027861).
Re claim 1
‘369 claims:
An electronic shift lever (claim 1 of ‘369 - “shift-by-wire”), comprising:
a housing (claim 1) which accommodates various components therein;
a motor unit (claim 1) configured to generate a driving force;
a reduction unit (claim 1, including reduction gear) connected to the motor unit and configured to increase the driving force generated from the motor unit; and
 a Hall sensor (claim 2 - “hall effect sensor”), wherein the motor unit and the reduction unit are accommodated inside the housing and are formed integrally with each other (claim 1 - “housing”).
‘369 does not explicitly claim a PCB disposed on the motor unit and a Hall sensor attached to the PCB.
Hoskins teaches a printed circuit board (PCB) (22; para. [0019]) disposed on the motor unit and to which a Hall sensor (24 or 26) is attached, for the purpose of processing input from the sensor(s) (24 and 26) (para. [0022]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of ‘369 such that a PCB is disposed on the motor unit and the Hall sensor is attached to the PCB, as taught by Hoskins, for the purpose of processing input from the sensors.

The claims of ‘369 as modified above further suggests:
Re claim 2
wherein the motor unit includes: a rotor core (claims 1 - “rotor shaft”, claim 3 - “rotor core”) configured to generate the driving force;
a hollow shaft (claim 1 - “a rotor shaft that is hollow”) rotated by the driving force of the rotor core due to the rotor core inserted to be disposed on an outer circumferential surface of the hollow shaft;
a sensing plate (claim 4 - “sensing plate”) disposed between the PCB (as taught from Hoskins) and the reduction unit; and
 a sensor magnet (claim 4 - “motor sensor magnet”) attached to the sensing plate (claim 4 - “sensing plate”) and sensed by the Hall sensor of the PCB,
wherein the reduction unit includes an output shaft (claim 1 - “output shaft”) in which the hollow shaft is inserted to be disposed on an outer circumferential surface thereof, a bearing (a bearing, even if only a simple journal bearing, implicitly exists between relatively rotating move parts) inserted between the hollow shaft and the output shaft, and a gear portion (claim 1 - “reduction gear”) connected to the hollow shaft and the output shaft to deliver a driving force of the hollow shaft to the output shaft, and wherein the sensing plate (claim 4) is coupled between one end of the output shaft and one end of the hollow shaft.
Re claim 3
wherein the hollow shaft includes an eccentric portion (claim 5 - “hollow eccentric shaft”, claim 6 - “eccentricity”) formed on an outer circumferential surface in a first end direction thereof and delivers the driving force of the rotor core to the gear portion through the eccentric portion (claim 6)
Re claim 4
wherein the gear portion includes an inner gear inserted to be disposed on the eccentric (claim 5 - “hollow eccentric shaft”, claim 6 - “eccentricity”) portion of the hollow shaft and an outer gear coupled to an outer circumferential surface of the inner gear, and the outer gear and the inner gear are coupled to each other in a cycloid gear structure (claim 6 - “cycloid gear”)
Re claim 6
wherein the sensing plate (claim 4 - “sensing plate”) includes: a plate portion which has a lower surface with which an end of the hollow shaft in one direction is in contact and has an upper surface to which the sensor magnet is attached; (Claim 4) and
 an insertion portion having a cylindrical shape which extends downward (claim 4 - “bent shape”) from the plate portion.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/022,790 in view of Hoskins (US 2015/0027861).
Re claim 1
‘861 claims:
An electronic shift lever (claim 1 of ‘861 - “electronic shift lever”), comprising:
a housing (claim 1) which accommodates various components therein;
a motor unit (claim 1) configured to generate a driving force;
a reduction unit (claim 2 - gears) connected to the motor unit and configured to increase the driving force generated from the motor unit; and
 a Hall sensor (claim 1), wherein the motor unit and the reduction unit are accommodated inside the housing and are formed integrally with each other (claim 1).
‘369 does not explicitly claim a PCB disposed on the motor unit and a Hall sensor attached to the PCB.
Hoskins teaches a printed circuit board (PCB) (22; para. [0019]) disposed on the motor unit and to which a Hall sensor (24 or 26) is attached, for the purpose of processing input from the sensor(s) (24 and 26) (para. [0022]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of ‘861 such that a PCB is disposed on the motor unit and the Hall sensor is attached to the PCB, as taught by Hoskins, for the purpose of processing input from the sensors.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoskins (US 2015/0027861).
Hoskins discloses:
Re claim 1. An electronic shift lever, comprising:
a housing (50) which accommodates various components therein;
a motor unit (90) configured to generate a driving force;
a reduction unit (including 91, 36, 44) connected to the motor unit and configured to increase the driving force generated from the motor unit; and
 a printed circuit board (PCB) (22; para. [0019]) disposed on the motor unit and to which a Hall sensor (24 or 26) is attached, wherein the motor unit and the reduction unit are accommodated inside the housing (50) and are formed integrally with each other (Figs. 1, 2. The parts are assembled together in the housing and so form an integral unit, similar to the disclosed instant application)

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejections are successfully overcome (The Examiner notes the successful filing of the appropriate terminal disclaimers should overcome the Double Patenting rejections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heo (US 2018/0320780) is considered highly relevant. Heo discloses much of claim 1, although it does not explicitly disclose a printed circuit board. Heo could be combined with Hoskins (cited above, with Hoskins teaching the printed circuit board) in a 35 USC 103 rejection. At this time such a rejection of claim 1 would be redundant, and so has not been made. Heo suggests portions of several dependent claims, such as an eccentric portion or cycloid gear structure, but does not disclose, teach, or suggest all limitations of claim 2, in particular Heo does not disclose, inter alia, the claimed rotor core arrangement and related claimed structure of claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658